EXHIBIT 10.3


MONMOUTH CAPITAL CORPORATION
as Issuer

MONMOUTH REAL ESTATE INVESTMENT CORPORATION

and

WILMINGTON TRUST COMPANY
as Trustee

--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE

DATED AS OF JULY 31, 2007

--------------------------------------------------------------------------------

with respect to:

The Indenture governing the
8% Convertible Subordinated Debentures Due 2015
dated as of March 30, 2005

          This FIRST SUPPLEMENTAL INDENTURE, dated as of July 31, 2007 (the
“Supplemental Indenture”), is entered into by and among Monmouth Capital
Corporation, a New Jersey corporation (the “Company”), Monmouth Real Estate
Investment Corporation, a Maryland corporation (“MREIC”), and Wilmington Trust
Company, as trustee (the “Trustee”), under an Indenture dated as of March 30,
2005 (the “Indenture”) governing the Company’s 8% Convertible Subordinated
Debentures Due 2015 (the “Securities”). All capitalized terms used herein shall
have the meanings assigned to them in the Indenture, except to the extent such
terms are otherwise defined in this Supplemental Indenture or the context
clearly requires otherwise.

RECITALS

          WHEREAS, the Company has heretofore executed and delivered to the
Trustee the Indenture under which the Securities were issued, of which
approximately $10,220,000 in aggregate principal amount are outstanding as of
the date hereof;

          WHEREAS, pursuant to Section 8.01 of the Indenture, the Company, when
authorized by a Board Resolution, and the Trustee may enter into one or more
supplemental indentures, among other things, (i) to make provision with respect
to the conversion rights of Holders of Securities pursuant to Section 12.11 and
(ii) to make any provision with respect to matters or questions arising under
the Indenture as the Company and the Trustee may deem necessary or desirable,
provided such action does not adversely affect the interests of the Holders of
Securities in any material respect;

          WHEREAS, the Company has entered into a merger agreement with MREIC
and Route 9 Acquisition, Inc., a New Jersey corporation and wholly-owned
subsidiary of MREIC (“Route 9”), dated as of March 26, 2007 (the “Merger
Agreement”), pursuant to which the parties thereto have agreed that, upon
satisfaction of the conditions set forth in the Merger Agreement, Route 9 will
merge with and into the Company, with the Company continuing as the surviving
corporation (the “Merger”);

          WHEREAS, as a result of the Merger, each of the outstanding shares of
common stock of the Company will be automatically converted into and exchanged
for the right to receive 0.655 shares of common stock of MREIC and MREIC will
become the sole shareholder of the Company;

          WHEREAS, as contemplated by Section 12.11 of the Indenture and in
consideration of its acquisition of the Company, from and after the effective
time of the Merger, the Securities will become convertible into shares of common
stock of MREIC on the terms and conditions set forth herein;

          WHEREAS, Section 12.11 of the Indenture requires the Company to
execute and deliver to the Trustee a supplemental indenture in connection with
the Merger, and this Supplemental Indenture and the amendments set forth herein
are authorized pursuant to Section 8.01 of the Indenture referred to above; and

          WHEREAS, the Company has requested that the Trustee execute this
Supplemental Indenture in accordance with the Indenture.

          NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH:

          For good and valuable consideration, it is mutually covenanted and
agreed, for the equal and proportionate benefit of all Holders of the
Securities, as follows:


ARTICLE ONE
AMENDMENT TO INDENTURE

          From and after the time at which the Merger becomes effective in
accordance with the New Jersey Business Corporation Act (the “Effective Time”),
the Indenture shall be amended as follows:

           SECTION 1.01.    Amended Sections and Subsections of Article I.

                (a)           Section 1.01 of the Indenture is amended to
include the following definitions in proper alphabetical order:

  “MREIC” means Monmouth Real Estate Investment Corporation, a Maryland
corporation, until a successor replaces it pursuant to the applicable provisions
of this Indenture and, thereafter, shall mean such successor. The foregoing
sentence shall likewise apply to any subsequent successor or successors.


  “MREIC Board of Directors” means either the board of directors of MREIC or any
duly authorized committee of that board.


  “MREIC Board Resolution” means a resolution duly adopted by the MREIC Board of
Directors, a copy of which, certified by the Secretary or an Assistant Secretary
of MREIC to have been duly adopted by the MREIC Board of Directors and to be in
full force and effect on the date such certification, shall have been delivered
to the Trustee.


                (b)           The following definition in Section 1.01 of the
Indenture is amended and restated in its entirety as follows:

  “Common Stock,” means, the common stock, par value $0.01 per share, of MREIC.
Subject to the provisions of Section 12.11, shares issuable on conversion of
Securities shall include only shares of Common Stock or shares of any other
class or classes of common stock resulting from any reclassification or
reclassifications thereof; provided, however, that if at any time there shall be
more than one such resulting class, the shares so issuable on conversion of
Securities shall include shares of all such classes, and the shares of each such
class then so issuable shall be substantially in the proportion which the total
number of shares of such class resulting from all such reclassification bears to
the total number of shares of all such classes resulting from all such
reclassifications.


                (c)           The definition in Section 1.01 of the Indenture
“Closing Price Per Share” is hereby amended by deleting the words “the Company”
wherever such words appear in such definition and replacing them with the word
“MREIC.”

                     SECTION 1.02.    Amended Sections and Subsections of
Article XII.

                (a)           Section 12.01 is amended and restated as follows:

  Subject to and upon compliance with the provisions of this Article, at the
option of the Holder thereof, any Security may be converted into fully paid and
nonassessable shares of Common Stock of MREIC at the Conversion Price in effect
at the time of conversion. Such conversion right shall commence on July 31, 2007
and expire at the close of business on the day prior to the date of Maturity. In
case a Security or portion thereof is called for redemption at the election of
the Company, such conversion right in respect of the Security, or portion
thereof so called, shall expire at the close of business on the fifth day (or,
if such date is not a Business Day, the next succeeding Business Day)
immediately preceding the redemption date, unless the Company defaults in making
the payment due upon redemption, in which case such conversion right will
terminate at the close of business on the date the default is cured and the
Securities are redeemed.


  Effective as of July 31, 2007, the conversion price is $11.45 per share (the
“Conversion Price”), and is subject to adjustment in certain instances as
provided in this Article XII. The number of shares of Common Stock issuable upon
conversion of a Security is determined by dividing the principal amount to be
converted by the Conversion Price in effect on the conversion date.


  Notwithstanding the foregoing, no Holder may convert any Security if, as a
result of such conversion, such Holder would then be deemed to own, directly or
indirectly, more than 9.8% of the Common Stock of MREIC. Any attempted
conversion in violation of this limitation will be null and void ab initio, and
the Holder will acquire no rights or economic interests in such Common Stock.
Each Security issued after July 31, 2007 may bear a legend setting forth this
limitation.


                (b)           Section 12.02 of the Indenture is hereby amended
and restated as follows:

  In order to exercise the conversion privilege, the Holder of any Security to
be converted shall surrender such Security, duly endorsed in blank, at any
office or agency of the Company maintained for that purpose pursuant to Section
10.02, accompanied by a duly signed and completed conversion notice
substantially in the form set forth in Exhibit A hereto stating that the Holder
elects to convert such Security or, if less than the entire principal amount
thereof is to be converted, the portion thereof to be converted, and that upon
such conversion, the Holder will not beneficially own, directly or indirectly,
more than 9.8% of MREIC’s outstanding Common Stock.


  Each Security surrendered for conversion (in whole or in part) during the
Record Date Period shall (except in the case of any Security or portion thereof
which has been called for redemption on a Redemption Date occurring within such
Record Date Period and, as a result, the right to convert would terminate in
such period) be accompanied by payment in New York Clearing House funds or other
funds acceptable to the Company of an amount equal to the interest payable on
the applicable Interest Payment Date on the principal amount of such Security
(or part thereof, as the case may be) being surrendered for conversion. The
interest so payable on such Interest Payment Date with respect to any Security
(or portion thereof, if applicable) which is surrendered for conversion during
the Record Date Period shall be paid to the Holder of such Security as of the
related Regular Record Date in an amount equal to the interest that would have
been payable on such Security if such Security had been converted as of the
close of business on such Interest Payment Date. Interest payable in respect of
any Security surrendered for conversion on or after an Interest Payment Date
shall be paid to the Holder of such Security as of the next preceding Regular
Record Date, notwithstanding the exercise of the right of conversion. Except as
provided in this paragraph and subject to the last paragraph of Section 3.07, no
cash payment or adjustment shall be made upon any conversion on account of any
interest accrued from the Interest Payment Date next preceding the conversion
date, in respect of any Security (or part thereof, as the case may be)
surrendered for conversion, or on account of any dividends on the Common Stock
issued upon conversion. MREIC’s delivery to the Holder of the number of shares
of Common Stock (and cash in lieu of fractions thereof, as provided in this
Indenture) into which a Security is convertible will be deemed to satisfy the
Company’s obligation to pay the principal amount of the Security.


  Securities shall be deemed to have been converted immediately prior to the
close of business on the day of surrender of such Securities for conversion in
accordance with the foregoing provisions, and at such time the rights of the
Holders of such Securities as Holders shall cease, and the Person or Persons
entitled to receive the Common Stock issuable upon conversion shall be treated
for all purposes as the record holder or holders of such Common Stock at such
time. As promptly as practicable on or after the conversion date, MREIC shall
issue and deliver to the Trustee, for delivery to the Holder, a certificate or
certificates for the number of full shares of Common Stock issuable upon
conversion, together with payment in lieu of any fraction of a share, as
provided in Section 12.03.


  In the case of any Security which is converted in part only, upon such
conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the Company, a new Security or
Securities of authorized denominations in an aggregate principal amount equal to
the unconverted portion of the principal amount of such Security.


  A Security may be converted in part, but only if the principal amount of such
Security to be converted is any integral multiple of U.S. $1,000 and the
principal amount of such security to remain Outstanding after such conversion is
equal to U.S. $1,000 or any integral multiple of $1,000 in excess thereof.


                 (c)           Section 12.04 of the Indenture is hereby amended
by deleting the words “the Company”, “Board of Directors” and “Board
Resolutions” wherever such words appear in such Section and replacing them,
respectively, with ‘MREIC”, “MREIC Board of Directors” and “MREIC Board
Resolutions.”

                (d)           Sections 12.05, 12.06, 12.07 12.08, 12.09, 12.11
and 12.12 of the Indenture are hereby amended by deleting the words “the
Company” wherever such words appear in such Sections and replacing them with the
word “MREIC.”

                 (e)           Section 12.13 of the Indenture is hereby amended
by adding the words “or MREIC” after the words “the Company” wherever such words
appear in such Section.


ARTICLE TWO
MISCELLANEOUS

           SECTION 2.01.    Effective Date of This Supplemental Indenture.

          This Supplemental Indenture shall be effective as of the date first
written above.

           SECTION 2.02.    Indenture Ratified.

          Except as hereby otherwise expressly provided, the Indenture is in all
respects ratified and confirmed, and all the terms, provisions and conditions
thereof shall be and remain in full force and effect.

           SECTION 2.03.    Counterparts.

          This Supplemental Indenture may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

           SECTION 2.04.    Trustee Not Responsible.

          The recitals contained herein shall be taken as the statements of the
Company and the Trustee assumes no responsibility for their correctness.

           SECTION 2.05.    Supplemental Indenture is an Indenture.

          This Supplemental Indenture is an amendment to and implementation of
the Indenture, and the Indenture and this Supplemental Indenture shall be read
together from and after the effectiveness of this Supplemental Indenture.

           SECTION 2.06.    Governing Law.

          This Supplemental Indenture shall be governed by and construed in
accordance with the internal laws of the State of New York.

          IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed, all as of the day and year first above written.

[Remainder of page intentionally left blank]

THE COMPANY:

MONMOUTH CAPITAL CORPORATION

By:             /s/ Eugene W. Landy                                           
         Name: Eugene W. Landy
         Title: Chairman of the Board and President


MREIC

MONMOUTH REAL ESTATE INVESTMENT
CORPORATION

By:             /s/ Eugene W. Landy                                           
         Name: Eugene W. Landy
         Title: Chairman of the Board and President


WILMINGTON TRUST COMPANY, not in its
individual capacity, but solely as Trustee

By:             /s/ Mary St. Amand                                           
         Name:  Mary St. Amand
         Title:  Vice President
